UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* Journal Media Group, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 48114A109 (CUSIP Number) March 19, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £Rule 13d-1(b) £Rule 13d-1(c) TRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 48114A109 1 NAME OF REPORTING PERSONS The E. W. Scripps Company 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Ohio NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 1 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 1 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) Not Applicable o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 50% (1) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO Based upon an aggregate of 2 shares outstanding as of March 19, 2015. 2 CUSIP No. 48114A109 Item 1(a). Name of Issuer: Journal Media Group, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 333 West State Street, Milwaukee, WI53203 Item 2(a). Name of Person Filing: The E. W. Scripps Company Item 2(b). Address of Principal Business Office or, if none, Residence: 312 Walnut Street, Cincinnati, Ohio 45202 Item 2(c). Citizenship: The E. W. Scripps Company is an Ohio corporation. Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: 48114A109 Item 3. If this statement is filed pursuant to sections 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: Not Applicable 3 CUSIP No. 48114A109 Item 4. Ownership: (a) Amount Beneficially Owned:1 (b) Percent of Class:50% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:1 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition of:1 (iv) shared power to dispose or to direct the disposition of:0 Item 5. Ownership of Five Percent or Less of a Class: Not Applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person: Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person: Not Applicable Item 8. Identification and Classification of Members of the Group: Not Applicable Item 9. Notice of Dissolution of Group: Not Applicable 4 CUSIP No. 48114A109 Item 10. Certification: Not Applicable SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:March 30, 2015 THE E. W. SCRIPPS COMPANY By: Name: Title: /s/ William Appleton William Appleton Senior Vice President and General Counsel 5
